DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-32 are pendingClaims 1-32 are rejected

Information Disclosure Statement
The Information Disclosure Statements filed on 02/16/2021 and 09/02/2021 (2) are in compliance with the provisions of 37 CFR 1.97 and have been considered.  An initialed copy of the Form 1449 is enclosed herewith.

	Examiner’s note:  Examiner suggests removing all reference characters/numbers throughout the entire claim set.

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 2 states “having a surface of least” and instead should state “having a surface of at least” for further clarity.  Also, line 13 states “the water body” and instead should state “the large water body” to maintain consistency.  Additionally, line 20 states “within the dissipation zone water,” and instead should state “within the dissipation zone,” to maintain consistency.  Appropriate corrections are required.
Claim 7 is objected to because of the following informalities:  Line 1 states The system of 6, wherein the flocculant agents are” and instead should state “The system of claim 6, wherein the one or more flocculant agents are” to maintain consistency and for further clarity.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  Line 2 states “whereby direct contact” and instead should state “whereby the direct contact” for further clarity.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  Line 2 states “per 2 m2.” and instead should state “per 2 m2.” for further clarity.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  Line 2 states “per 6 m2.” and instead should state “per 6 m2.” for further clarity.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  Line 2 states “per 8 m2.” and instead should state “per 8 m2.” for further clarity.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  Line 3 states “dissipation zone 2 .” and instead should remove the extra space to further state “dissipation zone 2.”.  Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  Line 2 states “a bottom surface of dissipation zone, whereby” and instead should state “a bottom surface of the dissipation zone, whereby” for further clarity.  Appropriate correction is required.
Claim 27 is objected to because of the following informalities:  Line 4 states “to such zone.” and instead should state “to the dissipation zone.” for further clarity.  Appropriate correction is required.
Claim 29 is objected to because of the following informalities:  Line 2 states “the water body.” and instead should state “the large water body.” to maintain consistency.  Appropriate correction is required.
Claim 30 is objected to because of the following informalities:  Lines 1-2 states “a volume of up to 50.000 m3 and…of the water body.” and instead should recite “a volume of up to 50,000 m3 and…of the large water body.” for further clarity and to maintain consistency.  Appropriate corrections are required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a system for dosing chemicals…and configured to apply:” on lines 6-7 of claim 1, “one or more inlet nozzles…configured to inject water” on lines 16-17 of claim 1, “a system for dosing chemicals into the dissipation zone configured to maintain” on line 19 of claim 1, “delimitation means.” on line 2 of claim 2, “the delimitation means is selected” on line 1 of claim 3, “the sedimentation zone is arranged and configured to” on line 1 of claim 12, “the dissipation zone is arranged and configured to” on line 1 of claim 16, “the dissipation zone is arranged and configured to” on line 1 of claim 17, “the dissipation zone is arranged and configured to” on line 1 of claim 18, “the system for dosing chemicals…is configured to” on lines 1-2 of claim 21, “the dissipation zone is arranged and configured to” on line 1 of claim 22, “the dissipation zone is arranged and configured to” on line 1 of claim 23, “the dissipation zone is arranged and configured to” on line 1 of claim 24, “a bottom surface cleaning device arranged and configured to” on lines 1-2 of claim 25, “the delimitation means.” on lines 2-3 of claim 28, “the system for dosing chemicals is configured to” on line 1 of claim 31, and “the system for dosing chemicals into the dissipation zone is configured to” on lines 1-2 of claim 32.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the water volume within the sedimentation zone” on line 8, “the concentration and T is defined as the minimum contact time;” on lines 9-10, “the settling process of the different microorganisms” on lines 11-12, “the CT cycle;” on line 13, and “the water volume within the dissipation zone,” on lines 17-18.  There is insufficient antecedent basis for these limitations in the claim.  Also, claim 1 recites the limitation “located within a portion of the large water body and along a portion of the periphery;” on lines 14-15.  It is unclear whether Applicant is referring to the same portions as recited on lines 4-5 of claim 1, or different portions.  Furthermore, claim 1 recites the limitation “a system for dosing chemicals” on line 19.  It is unclear whether Applicant is referring to the same system for dosing chemicals as recited on line 6 of claim 1, or a different system.  Examiner suggests amending the current limitation to further recite ‘a second system’ or ‘an additional system’ to avoid confusion.  Claims 2-32 are also rejected since these claims depend on claim 1.
Claim 4 recites the limitation "the depth of the sedimentation zone” on line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the bottom surface” on line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 12 recites the limitation "the practice of aquatic sports” on line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the bottom surface” on line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the total number of bathers” on line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the addition of chlorine tablets” on line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitations "the surface of the dissipation zone” on lines 1-2, and “the delimitation means.” on lines 2-3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 30 recites the limitation "the complete water volume of the” on line 2.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 and 65-67 of copending Application No. 16/456762 (reference application) (Examiner’s note:  Although a notice of allowance was issued on 05/11/2022 for the reference application; however, no patent number has been issued yet). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are broad enough and further disclosed by claims 1-32 and 65-67 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 1-32 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the double patenting rejection, set forth in this Office action.

References Considered
Fischmann (US 2014/0166588 A1) teaches a similar localized disinfection system for large water bodies.

Fischmann Torres (US 2008/0116142 A1) teaches a process to obtain large water bodies for recreational use similar to swimming pools or tropical seas at low cost.

Fischmann Torres (US 2011/0210076 A1) teaches a process to maintain large clean recreational water bodies.

Fischmann Torres (US 2014/0332472 A1) teaches a process to maintain large clean recreational bodies of water.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773